Citation Nr: 9929875	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded.

2. Whether the appellant is entitled to receive dependency 
and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1318 (West 
1991).
	

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel
INTRODUCTION

The veteran had recognized service from August 1958 until his 
retirement in December 1978.  He died on February [redacted], 
1998.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas, which denied entitlement to service 
connection for the cause of the veteran's death, entitlement 
to DIC pursuant to 38 U.S.C.A. § 1318, and entitlement to 
educational assistance under 38 U.S.C.A. Chapter 35.  The 
RO's November 1998 statement of the case included the issues 
of service connection for the cause of the veteran's death 
and for DIC pursuant to 38 U.S.C.A. § 1318; the appellant 
perfected her appeal as to these two issues.  The issue of 
educational assistance was not raised in the appellant's 
notice of disagreement or substantive appeal or in the RO's 
November 1998 statement of the case.  Since the appellant 
perfected her appeal as to service connection for the cause 
of the veteran's death and DIC benefits, these two issues 
only will be addressed by the Board.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1998.  The 
death certificate listed the immediate cause of death as 
cardiogenic shock, of six-hours duration, and the underlying 
causes of death as malignant ventricular arrhythmias, of six-
and-one-half hours duration, and ischemic heart disease, of 
twelve years duration.  The death certificate states that 
tobacco use contributed to the veteran's death.


2. At the time of the veteran's death, service connection was 
in effect for 
tinnitus, evaluated as ten percent disabling, and hearing 
loss and gastric ulcer, both evaluated as zero percent 
disabling.  The veteran had no other adjudicated service 
connected disorders at the time of his death. 

3.  The record contains no competent medical evidence of 
cardiovascular disease during the veteran's service or for an 
number of years thereafter and no competent medical evidence 
eof a nexus between the cause of the veteran's death and his 
military service.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The eligibility criteria for DIC benefits pursuant to 
38 U.S.C.A. § 1318 has not been met.  38 U.S.C.A. § 1318 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law and VA regulations

Service connection 

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 
3.303(a) (1998).  Presumptive service connection may be 
granted for certain chronic diseases listed in 38 C.F.R. 
§ 3.309(a) (1998), although not otherwise established as 
incurred in service, if manifested to a compensable degree 
within the applicable time limits under 38 C.F.R. § 3.307 
(1999) following service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991).  

Pursuant to 38 C.F.R. § 3. 309(a), cardiovascular disease, 
including hypertension, is a chronic disease subject to 
presumptive service connection.  A disabling hypertension or 
cardiovascular disease within the one-year period will be 
given the same benefit of service connection as any of the 
chronic diseases listed.  38 C.F.R. § 3.309(a).  Hypertension 
or cardiovascular disease must have become compensably 
manifested to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3) (1999).

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

Where the dispositive issue involves a question of medical 
causation (such as whether a condition claimed is the result 
of active service in the military), then competent medical 
evidence or other probative evidence is necessary.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).



Service connection - cause of death

The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (1999). 

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b) (1999).  In determining whether a 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially to 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. 
§ 3.312(c) (1999).  

Factual Background

Service medical records

In an undated service report of medical history, the veteran 
reported that he did not have and never had had pain or 
pressure in the chest, palpitation or pounding chest, or high 
or low blood pressure.  The veteran indicated that his father 
had heart trouble.  In an undated clinical record, the 
examiner recommended that the veteran discontinue smoking and 
provided an impression of chronic sinusitis due to cigarette 
smoking.

A January 1967 report of medical examination indicated that 
the veteran's heart and vascular system were normal.  In 
February 1967, the veteran complained of symptoms to include 
pains across the chest in the morning.  The examiner provided 
an impression of gastritis.

In September 1972, the veteran was advised to stop smoking.

In August 1975, the veteran complained of dizziness.  The 
health record reflected a blood pressure reading of 140/100 
and stated no history of high blood pressure.  
In September 1975 and October 1975, the veteran had his blood 
pressure taken numerous times while lying down, sitting and 
standing.  The blood pressure readings varied with some 
diastolic readings less than ninety and others above ninety.  
The October 1975 health record provided an impression of 
possible labile hypertension. 

In August 1977, the veteran had his blood pressure taken for 
three consecutive days, morning and afternoon, which showed 
most diastolic readings above ninety and several diastolic 
readings less than ninety.  

In a report of medical history dated in May 1978, the veteran 
reported that he had or had had pain or pressure in the 
chest, and high or low blood pressure.  The veteran further 
reported that he did not have and never had had palpitation 
or pounding chest, or heart trouble.  The examiner noted the 
veteran's "early morning chest pain" and stated, in 
essence, that the veteran had a history of intermittent high 
blood pressure, not treated, and craved salt.  A May 1978 
report of medical examination did not note any heart or 
vascular abnormalities and reflected a blood pressure reading 
of 120/72.  

In July 1978, the veteran complained of chest pain for three 
days.  The veteran stated that he awoke one morning with 
sharp pain that lasted for approximately fifteen to twenty 
minutes.  An electrocardiogram (EKG) report of the same date 
showed rhythm strips within normal limits; the health record 
stated EKG within normal limits.  In August 1978, the veteran 
complained of chest pains.  

In September 1978 and October 1978, various diastolic blood 
pressure readings were noted to be above and below ninety.  A 
November 1978 radiographic report of the veteran's chest 
stated "generous heart; no active disease."  A November 
1978 report of medical examination pronounced the veteran's 
heart and vascular system as normal and noted a blood 
pressure reading of 150/90.  The veteran retired from
the military in December 1978.

Post service medical records

In February 1979, the veteran underwent a VA medical 
examination.  He presented without complaints regarding his 
heart and vascular system.  With respect to the veteran's 
cardiovascular system, the examiner noted "heart size 
somewhat decreased probably due to trunked obesity."  The 
veteran's blood pressure was noted as 124/88.  His chest x-
ray was noted to be negative.  An EKG was completed and was 
described as "essentially normal". 

In an October 1983 rating decision, the RO granted service 
connection for tinnitus, evaluated as ten percent disabling; 
and impaired hearing and gastric ulcer, both evaluated as 
zero percent disabling.  

In October 1984, the veteran submitted a statement in support 
of a claim in which he requested service connection for high 
blood pressure.  The veteran indicated that he had been 
treated for high blood pressure in 1977 and requested that 
the RO review his service medical records.  The veteran 
further stated that he would obtain records to establish 
continuity of symptomatology.

In May 1984, the veteran went to the emergency room of a 
hospital in an agitated condition; he refused any physical 
examinations.  The hospital record noted that the veteran was 
a very heavy smoker and the examiner provided a diagnosis of 
cigarette abuse.  The veteran was transferred to a hospital 
for further evaluation and observation.  A May 1984 hospital 
summary noted that the veteran was able to control his past 
history of daily drinking following the news that he had 
hypertension and needed to stop drinking.  The veteran's 
physical examination was noted to be essentially negative 
with the exception of repeated blood pressure readings in the 
100's for the diastolic range and 150 for the systolic range. 

Hospital summaries dated in May 1984, June 1984 and August 
1984 addressed the veteran's myocardial infarction.  In May 
1984, the veteran complained of four days of chest pains.  
The hospital summary noted the veteran's history of 
hypertension and stated that he had been smoking two packs of 
cigarettes for a sixty-six pack/year history of smoking.  
Upon physical examination, the veteran's heart had a regular 
rhythm and rate, with no murmurs noted.  The veteran's EKG 
showed a sinus rhythm with a subendocardial myocardial 
infarction, acute, with ST segment depressions, improving in 
two-six.  A later EKG showed resolving subendocardial 
myocardial infarction.  The veteran was admitted to the 
hospital's intensive care unit where subendocardial 
myocardial infarction was proven.  The examiner provided a 
diagnosis of subacute myocardial infarction.  After being 
removed from intensive care, the veteran began cardiac 
rehabilitation.  The twenty-four hour holter monitor showed 
no arrhythmias for the first six hour reading.  Moreover, the 
exercise tolerance test showed no ischemia.  Upon discharge 
from the hospital, the veteran had been asymptomatic with no 
chest pain and no signs of congestive heart failure or 
shortness of breath.  

In June 1984, the veteran was examined.  His heart had a 
regular rhythm and rate and no murmurs were heard.  His blood 
pressure was shown to be 120/60.  The EKG showed an old 
subendocardial myocardial infarction much improved since May 
1984, with a question of ischemia versus subendocardial 
infarction.  The veteran was admitted to the intensive care 
unit for unstable angina and returned to the ward after the 
cardiac enzymes  returned negative.  An examiner determined 
that the veteran was probably suffering from Dressler's 
syndrome.  After changing the veteran's medication, he had no 
chest complaints, chest pains or shortness of breath.  The 
veteran was diagnosed with Dressler's syndrome, secondary to 
subendocardial infarction three weeks prior, as well as 
possible rest angina.
In August 1984, the veteran was admitted to the hospital 
presenting complaints believed to be secondary to his recent 
observed potassium of 2.9.  The hospital summary noted the 
veteran's post anterolateral subendocardial myocardial 
infarction.  Upon physical examination, there was a grade 
II/VI early systolic murmur at the apex radiating to the 
shoulder and neck.  The veteran's blood pressure was noted to 
be 130/70.  The examiner provided a diagnosis of 
atherosclerotic cardiovascular disease, status post 
subendocardial myocardial infarctions June 1984, and history 
of Dressler's syndrome.

In November 1984, the RO denied the veteran's request for 
service connection for high blood pressure on the basis that 
labile hypertension is not a ratable entity, there was no 
evidence that his hypertension continued following discharge 
from service, and there was a lack of consistent high blood 
pressure readings in service or intervening evidence of 
essential hypertension.  

The veteran died on February [redacted], 1998.  The death 
certificate listed the immediate cause of death as cardiogenic 
shock, six-hours duration, and the underlying causes of death 
as malignant ventricular arrhythmias, six-and-one-half hours 
duration, and ischemic heart disease, twelve-years duration.  
The death certificate stated that tobacco use contributed to 
the veteran's death.

In March 1998, the RO received the appellant's application 
for dependency and indemnity compensation, which was denied 
in the April 1998 rating decision.  

The appellant submitted the veteran's hospital discharge 
summary to the RO which was received in May 1998.  The 
discharge diagnoses were death secondary to ventricular 
fibrillation with subsequent asystole; severe coronary artery 
disease; status post coronary artery bypass grafting x 3; 
history of hypertension; diabetes mellitus; and chronic 
obstructive pulmonary disease.

Analysis

1.  Whether the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded.

The veteran died on February [redacted], 1998.  The death 
certificate identified the immediate cause of death as cardiogenic 
shock, of six hours duration, and the underlying causes of death as 
malignant ventricular arrhythmias, of six and one-half hours 
duration, and ischemic heart disease, of twelve years 
duration.

In December 1998, the RO received the appellant's substantive 
appeal, in which she contended that the veteran had a lengthy 
history of elevated blood pressure readings dating back to 
1970 while in service.  She claimed that regardless of 
whether or not a diagnosis was made during service, the 
symptoms manifested many times and should clearly establish 
that the disease was incurred in service.  The appellant 
further contended that the results of an EKG in February 1979 
could have indicated the presence of an ischemic disease.  
She concluded that the results of that one EKG, the 
intermittent elevated blood pressure readings, and the 
subsequent history of myocardial infarction and ischemic 
heart disease all served to meet the requirements of 
38 C.F.R. § 3.102, reasonable doubt.  In short, the appellant 
appears to contend that service connection for the cause of 
the veteran's death is warranted because his death was due to 
cardiovascular disease which either began during or within 
one year after service or was caused by hypertension incurred 
in service.

Initial matter - well groundedness of the claim

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim for service connection for the cause of 
the veteran's death to be well grounded, there must be 
competent evidence of the veteran's death; evidence of a 
service connected disability; and medical evidence providing 
a nexus between the veteran's death and service or a service 
connected disability.  See 38 C.F.R. § 3.312; See also Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) and Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).

In this case, there is evidence of the veteran's death, in 
the form of a death certificate.  Thus, the focus of the 
Board's inquiry will be on the remaining two prongs of the 
Caluza/Ramey analysis, namely in-service incurrence and 
medical nexus evidence. 

Although the veteran was service connected for tinnitus, 
impaired hearing and gastric ulcer at the time of his death, 
the appellant does not contend that he died as a result of 
those disorders nor does the death certificate or other 
competent medical evidence suggest such disorders wee in any 
way related to his death.  The veteran was not service 
connected for any other disorders during his lifetime.  

The veteran was diagnosed with other disorders after service, 
including hypokalemia secondary to diuretic usage, pulmonary 
disease and diabetes mellitus.  However, he was not service 
connected for those disorders, the appellant does not appear 
to contend that such disorders were in any way related to the 
veteran's death and the competent medical evidence of record 
does not establish that such disorders caused or contributed 
to his death.  Accordingly, the Board will focus on heart 
disease, which clearly was the cause of the veteran's death 
and which the appellant contends was related to the veteran's 
service.

The Board begins by noting that the veteran's service medical 
records provide no competent medical diagnoses of heart 
disease or hypertension.  There is reference to of 
"possible" labile hypertension in an October 1975 service 
health record, but no further mention of hypertension and 
certainly no diagnosis.  A January 1967 report of medical 
examination showed that the veteran's heart was normal.  The 
July 1978 EKG report reflected rhythm strips within normal 
limits.  Likewise, the November 1978 radiographic report of 
the veteran's chest stated "no active disease."  The 
November 1978 discharge examination report stated that the 
veteran's heart was normal.  In short, the service medical 
records do not indicate that heart disease was present during 
service.

There are no medical records which support the proposition 
that hear disease was manifest to a compensable degree, or 
indeed to any degree whatsoever, during the year immediately 
following the veteran's retirement from service.  Moreover, 
contrary to the appellant's claim, the February 1979 VA 
examination report noted no problems with the veteran's 
cardiovascular system, and concluded that his chest x-ray and 
EKG were normal.  The first evidence of hear disease was in 
1984 over 5 years after he left service.

Thus, the competent medical evidence of record provides no 
diagnoses of heart disease or hypertension in service or 
within one year during the presumptive period thereafter.  
See 38 C.F.R. §§ 3.303(a); 3.307; 3.309(a). 

The appellant claims that the veteran's hypertension had its 
onset during service and essentially contends on appeal that 
the hypertension was linked to the heart disease that caused 
or contributed to the veteran's death.  The Board notes that 
the veteran had elevated blood pressure readings in service 
and that a diagnosis of "possible" labile hypertension was 
noted in service.  Pursuant to 38 C.F.R. § 4.104(1999), the 
term "hypertension" means that diastolic blood pressure is 
predominantly ninety millimeters (mm.) or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly one-hundred and sixty mm. or 
greater with a diastolic blood pressure of less than ninety 
mm.  See 38 C.F.R. § 4.104 (1999); see also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The medical evidence of 
record indicates that there was no diagnosis of hypertension 
in service despite some elevated blood pressure readings.  

Additionally, no competent medical professional has related 
the veteran's heart disease to elevated blood pressure 
readings in service or to any other incident of service.  

In essence, the appellant's presentation consists of her own 
statements to the effect that (1) the veteran had 
hypertension and/or heart disease during service and/or 
during the one year presumptive period thereafter or (2) the 
veteran's heart disease was related to service, in particular 
isolated high blood pressure readings during service.  
However, lay persons without medical training, such as the 
appellant, are not considered competent to offer medical 
opinions regarding causation or diagnosis, and therefore, 
their contentions do not establish that the claim is well 
grounded.  The record does not show that the appellant 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Since 
lay persons are not considered competent to offer medical 
opinions regarding diagnosis, such evidence does not 
establish that the claim is well grounded.  See Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993).

Although the appellant has made no specific contentions 
concerning the veteran's use of tobacco products, the Board 
will briefly address that matter.  The death certificate 
states that tobacco use contributed to the veteran's death.  
Although there is evidence that the veteran smoked cigarettes 
in service, there is no competent medical evidence of record 
establishing that the veteran's smoking during service caused 
or contributed to his death or that the veteran developed a 
nicotine dependence during service which led to continued 
tobacco use after service.  

In short, the Board finds that two prongs of the Caluza/Ramey 
analysis, evidence of in-service incurrence of disease or 
injury and competent medical nexus evidence, has not been 
established.  The Board accordingly concludes that the 
appellant has failed to present a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  Accordingly, the appellant's claim is 
denied.

Additional matters

The appellant contends that the doctrine of reasonable doubt 
has not been properly applied to this claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  In this case, the doctrine of 
reasonable doubt is inapplicable because the appellant's 
claim is not well grounded.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

When a claim is not well grounded, the VA does not have a 
duty to assist the claimant in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the claimant of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

The Board notes that in the April 1998 rating decision and 
the November 1998 statement of the case, the appellant was 
provided with the reasons and bases for the denial of her 
claim.  VA is not on notice of any other known or existing 
evidence that would make the adjudicated service connection 
claim plausible.  This decision serves to inform the 
appellant of the kind of evidence that would be necessary to 
make her claim well grounded.  By this decision, the Board 
informs the appellant that she will need to submit, at the 
very least, competent medical evidence of a nexus between the 
cause of the veteran's death and his service.

2.  Whether the appellant is entitled to receive dependency 
and indemnity
compensation (DIC) pursuant to 38 U.S.C.A. § 1318 (West 
1991).

Relevant law and regulations

Benefits shall be paid to the surviving spouse and to the 
children of a deceased veteran in the same manner as if the 
veteran's death were service connected. 
A deceased veteran is one who dies, not as the result of the 
veteran's own willful 
misconduct, and who was in receipt of or entitled to receive 
. . .compensation at the time of death for a service 
connected disability that either (1)  was continuously rated 
totally disabling for a period of ten or more years 
immediately preceding death; or (2) if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty.  38 U.S.C.A. §§ 1318.  

Discussion

The appellant has presented no specific arguments with 
respect to the application of 38 U.S.C.A. § 1318 in this 
case.  Specifically, she does not contend that the veteran 
was totally disabled due to his service-connected 
disabilities (tinnitus, hearing loss and gastric ulcer).  It 
may be inferred from her contentions with respect to the 
death claim discussed above that she believes that the 
veteran should have been service connected for heart disease 
and therefore was "entitled to receive" compensation for 
such.  See 38 U.S.C.A. § 1318(b); cf. Hix v. West, 12 Vet 
App. 138, 141 (1999).  However, both the RO and the Board 
have determined that the veteran's heart disease was not 
related to his service.  The veteran therefore was not 
"entitled to receive" compensation therefor.

The appellant's claim of entitlement to DIC is denied on the 
basis that the veteran was not rated as totally disabled for 
a period of ten or more years immediately preceding death nor 
was he rated totally disabled for five years from the date of 
his retirement from active duty.  Moreover, the veteran's 
disability ratings for tinnitus (ten percent disabling), 
hearing loss (zero percent disabling) and gastric ulcer (zero 
percent disabling) would not combine to one-hundred percent.  
Thus, the appellant is not entitled to DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  See also 38 C.F.R. § 4.25 (1999).  




	(CONTINUED ON NEXT PAGE)




ORDER

A well grounded claim not having been presented, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is denied.

The appellant's claim of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

